UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7891


DENNIS RAY GRAVES,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:15-cv-01276-JCC-JFA)


Submitted:   July 29, 2016                 Decided:   August 29, 2016


Before MOTZ, SHEDD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Ray Graves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dennis      Ray     Graves         seeks    to    appeal     the     district      court’s

order    dismissing      his       28    U.S.C.       § 2254     (2012)      petition    as    an

unauthorized second or successive petition.                              The order is not

appealable       unless        a    circuit          justice      or     judge      issues      a

certificate      of    appealability.                See    28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,      a     prisoner         satisfies     this    standard      by

demonstrating         that     reasonable            jurists     would       find   that      the

district       court’s    assessment            of    the    constitutional         claims     is

debatable      or     wrong.        Slack       v.    McDaniel,        529   U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Graves has not made the requisite showing. *                       Accordingly, we deny


     * This appeal was placed in abeyance for In re Wright, ___
F.3d ___, No. 15-281, 2016 WL 3409851 (4th Cir. June 21, 2016)
(holding that a convicted state prisoner challenging the
(Continued)
                                                 2
leave to proceed in forma pauperis on appeal, deny a certificate

of appealability, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                        DISMISSED




execution of his sentence is required to apply for authorization
to file a second or successive habeas application).



                                  3